CHOATE, District Judge.
These bankrupts had, before the filing of the petition, made a general assignment under the state law. A composition was proposed and accepted by the creditors at the first meeting, which provided that the property assigned should continue in the hands of the state assignee and be -distributed by him. After this composition was accepted by the creditors, the Bull’s Head Bank commenced an action in a state court against the state assignee to compel an account and distribution. A reference was ordered and claims proved before the referee, and' a receiver was appointed; but by an order of this court all proceedings in that action have been stayed and the receiver has been •enjoined from taking possession of the property assigned. These proceedings necessarily led to an amendment of the terms of the •composition. A motion is now made by the .Bull’s Head Bank, on affidavit showing that the referee threatens to sue it for his fees, stated to be five hundred dollars, to modify the injunction staying proceedings in that action so far as to allow the Bull’s Head Bank to apply to the state court to have the amount ■of the referee's fees determined and paid out of the assigned estate. A reference has been ordered by this court and is now pending to .ascertain what, if anything, should be paid to the Bull's Head Bank for its expenses incurred in that action. I think the motion should not be granted. If there is any ground on which the Bull’s Head Bank can justly claim this expense which it has incurred in that action, I think it should be determined in the same way which has been adopted in reference to its other expenses. But upon the case as it stands, the action brought by the Bull’s Head Bank in the state court appears to have been not beneficial to the creditors, but very injurious to them and unnecessary. Motion denied.